Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claims 12-20 are withdrawn. Claims 1-11 are examined below.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 7/1/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/00225476).
Regarding claim 11, Choi discloses a nuclear thermionic avalanche cell (NTAC) system comprising: 
a radioisotope core; 
a plurality of radioisotope source layers configured to emit beta particles and photons; and 
a plurality of NTAC layers integrated with the radioisotope core and the radioisotope sources, wherein the plurality of NTAC layers are configured to receive the beta particles and the photons from the radioisotope core and source layers, and 
by the received beta particles and photons free up electrons in an avalanche process from deep and intra bands of an atom to output thermal energy through a photo-ionic or thermionic process of the freed up electrons (see claim 1 and paragraphs [0034], [0038])

Regarding claim 2, Choi discloses a system of claim 1, wherein the beta particles are electrons or positrons (see paragraphs [0004], [0026], [0034], [0038].

Regarding claim 3, Choi discloses a system of claim 1, wherein the photons are x-rays, gamma rays, or visible UV light (see paragraph [0019]).

Regarding claim 4, Choi discloses a system of claim 1, but does not disclose wherein the radioisotope core and the radioisotope source layers are Cobalt-60, Sodium-22, or Cesium-137.
The listed materials are well-known expedients in the art. See MPEP § 2144.03.
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claim 5, Choi discloses a system of claim 1, wherein the radioisotope core, the radioisotope source layers, and the NTAC layers further comprise a thin emitter layer configured to capture the beta particles and/or the photons released from the radioisotope core and radioisotope source layers (see paragraph [0034]-[0045]).

Regarding claim 6, Choi discloses a system of claim 5, wherein the thin emitter layer comprises a nanostructured surface of a high Z material (see paragraph [0034]-[0045] and claim 8).

Regarding claim 7, Choi discloses a system of claim 5, wherein a plurality of collectors are positioned between the NTAC layers, and the radioisotope core and source layers wrapped with the thin emitter layer, and wherein the plurality of collectors are configured to capture the beta particles and/or the photons emitted from the thin emitter layer (see fig. 7, paragraphs [0044]-[0047]).

Regarding claim 8, Choi discloses a system of claim 7, but does not disclose wherein the collectors comprise a low or mid Z material. Choi discloses substantially identical material as the instant claims.
The court has held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.

Regarding claim 9, Choi discloses a system of claim 1, but does not disclose wherein the radioisotope source layers have a thickness from about 3 mm to about 5 mm.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 10, Choi discloses a system of claim 9, but does not disclose wherein the radioisotope source layers have a thickness of at least 3 mm.
The court has held differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 11, Choi discloses a system of claim 1, wherein a thermoelectric generator is configured to receive the thermal energy and output thermoelectric power (see claim 1 and abstract).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721